PER CURIAM.
Boise Cascade Corporation, the parent of an affiliated group of corporations collectively referred to as Boise Cascade Group, seeks review of a decision of the Administrative Hearing Commission affirming the Director of Revenue’s denial of three applications for a refund of income taxes paid by Boise Cascade, Boise Cascade Office Products Corporation, and BCT, Inc. as separate companies for the years 1995 and 1996, and in conjunction with another Boise Cascade subsidiary, OAPI, Inc., for 1997. The separate companies of Boise Cascade Group paid these taxes on a separate return due to a statutory provision restricting consolidated filings, which this Court found unconstitutional in General Motors Corp. v. Director of Revenue, 981 S.W.2d 561 (Mo. banc 1998). Because resolution of the issues involves the construction of revenue laws, this Court has jurisdiction. Mo. Const. art. V, sec. 3. For the same reasons set out in Eddie Bauer, Inc. v. Dir. of Revenue, 70 S.W.3d 434 (Mo. banc 2002) (No. SC83870, handed down this day), the decision of the AHC is reversed and remanded for recalculation of income tax liability for the amended consolidated returns of Boise Cascade Group.
All concur.